I concur in the result, but would not do so if the matter stood solely on the question of sufficiency of the indictment. While it is true that as a general rule an indictment should not make averments in the disjunctive, I am constrained to the belief that the rigor of that rule should not be extended to an indictment for operating gaming devices inhibited by the statute. All devices therein enumerated are equally banned, and, as well, "any other gaming table or device of like kind, under any denomination, or which has no name." Code 61-10-1. The language of the statute is broad and far reaching. The gravamen is the keeping or exhibiting of any of said devices, whether the one or the other of those named, or one like unto any of the enumerated ones.
But, on the assumption that the indictment is sufficient, I think there was prejudicial error in the trial court's refusal to require the state, on the timely motion of the defendant, to furnish a bill of particulars. State v. Lewis, 69 W. Va. 472,72 S.E. 475, Ann. Cas. 1913A, 1203. The Lewis case involved an indictment for larceny, but the necessity for a bill of particulars is the same, I think, in a case such as at bar as in a larceny case. In my opinion, the reasoning is equally applicable in both kinds of cases.